NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


               United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                               Submitted April 1, 2022 *
                                Decided April 8, 2022

                                        Before

                      DIANE S. SYKES, Chief Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

No. 21-1618

PATRICIA ANN BRECKENRIDGE,                        Appeal from the
     Plaintiff-Appellant,                         United States District Court for the
                                                  Northern District of Illinois,
                                                  Eastern Division.
      v.
                                                  No. 21 C 674
ROGER GOODELL,
    Defendant-Appellee.                           Matthew F. Kennelly,
                                                  Judge.

                                      ORDER

      Patricia Breckenridge says that she has a distant relative who played for the
Cleveland Browns during the 2020–2021 season of the National Football League. Just
days before the 2021 Super Bowl, she sued NFL Commissioner Roger Goodell, raising

      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1618                                                                          Page 2

essentially two claims. First, she asserted that the Browns were robbed of their “rightful
place” in the Super Bowl game, and she sought an injunction requiring Goodell to place
the Browns in the Super Bowl. She also asserted that the NFL should do more to protect
players, like her relative, from helmet-to helmet collisions that lead to concussions.

       Breckenridge sought to file her complaint without prepaying filing fees, and so
the district judge screened the complaint under 28 U.S.C. § 1915(e)(2) and then
dismissed it as frivolous. The judge also alluded to Breckenridge’s reference to her
relative’s football-related injuries and stated that Breckenridge lacked standing to sue
for harm to someone else.

       On appeal Breckenridge generally challenges the judge’s ruling but does not
address his reasoning or make a cogent legal argument that could provide a basis for
disturbing the judgment. See FED. R. APP. P. 28(a)(8); Friend v. Valley View Cmty. Unit Sch.
Dist. 365U, 789 F.3d 707, 711–12 (7th Cir. 2015). Regardless, her claim about the Browns’
defeat is legally frivolous, see Denton v. Hernandez, 504 U.S. 25, 31 (1992), and she lacks
standing to bring a claim on behalf of football players who have suffered injuries, see
TransUnion LLC v. Ramirez, 141 S. Ct. 2190, 2203 (2021).

                                                                               AFFIRMED